Citation Nr: 0504793	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for foot and 
toenail fungus (onychomycosis), and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The appellant had active military service from September 1944 
to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant submitted statements 
and evidence in August 2001 that can be liberally construed 
as a notice of disagreement (NOD) with the April 2001 denial 
of this claim (although the RO chose to accept the statements 
as another claim to reopen).  A statement of the case (SOC) 
was issued in January 2003, and a timely substantive appeal 
was received in March 2003.

In July 2004, a hearing was held before the undersigned 
Veterans Law Judge at the St. Petersburg RO.

The merits of the issue of entitlement to service connection 
for foot and toenail fungus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In May 1997, the RO denied the claim for service 
connection for foot fungus.  The appellant perfected an 
appeal to that Board from that decision, but withdrew his 
appeal in July 1999.  In September 1999, the Board dismissed 
the case.

2.  Some of the evidence received since 1997 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for foot and toenail fungus.




CONCLUSIONS OF LAW

1.  The May 1997 RO rating decision that denied service 
connection for foot fungus is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2004).

2.  New and material evidence has been received, and the 
claim for service connection for foot and toenail fungus 
(onychomycosis) is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
two-volume claims folder, which includes, but is not limited 
to:  service medical records; his contentions, including 
testimony provided before the Board in July 2004; VA 
examination reports; VA records for outpatient treatment and 
hospitalization on various dates between 1947 and 2001; 
treatise evidence; and letters from the appellant's VA 
treating physician.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on this claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The appellant first claimed service connection for foot 
fungus in 1996.  A May 1997 rating decision denied the claim 
as there was no treatment for foot fungus during service, no 
evidence of current disability from foot fungus, and no 
evidence of a possible relationship between the claimed 
condition and service.  The appellant disagreed with that 
decision, and perfected an appeal to the Board in March 1998.  
He was scheduled for a hearing before a Veterans Law Judge in 
July 1999; however, a signed statement received from the 
appellant on July 27, 1999, reflects that he withdrew his 
appeal to the Board.  A September 1999 Board decision 
dismissed the appeal.  Reconsideration of the Board's 
decision was denied in August 2002 and August 2004. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  
Although the appellant initiated an appeal of the 1997 rating 
decision, he later withdrew the appeal, so the May 1997 
rating decision is final. 

In July 2000, the RO received the appellant's claim to 
reopen.  In order to reopen a claim which has been previously 
denied and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to 1997 is presumed credible 
for the purposes of reopening a claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Since the 1997 rating decision, additional evidence received 
includes VA outpatient treatment records, the appellant's 
contentions, and letters from his VA treating physician.  The 
medical evidence submitted since the 1997 decision is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

In this case, material evidence has been received in that the 
additional evidence now shows the appellant has the claimed 
disability - onychomycosis - and his VA treating physician 
indicates this was likely contracted during the appellant's 
period of service.  The physician stated that he reviewed the 
appellant's military medical records, and those records do 
note infected toenails.  The new evidence at least 
"contribute[s] to a more complete picture of the 
circumstances surrounding the origin" of the appellant's 
disorder, to include the issue of whether it is, in fact, 
related to his military service.  The additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to 1997 is new and material and serves to reopen 
the claim for service connection for foot and toenail fungus.  
However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for foot and toenail fungus 
(onychomycosis), the claim is reopened, and, to that extent 
only, the appeal is granted.  


REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the claim to ensure that the appellant 
has been afforded every possible consideration of his claim.  
The claim for service connection for foot and toenail fungus 
is remanded to ensure full and complete compliance with the 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  

The Board concludes VA has a further duty to assist the 
appellant by providing a VA examination with a medical 
opinion as to the etiology of any current foot and toenail 
fungal disorder.  The service medical records do note 
treatment for ingrown toenails and toenail infections.  The 
appellant has a lengthy post-service history of being treated 
for foot fungal infections, and his VA physician states these 
are likely due to service.  The physician's statements alone 
are not sufficient to currently grant the claim because the 
physician does not discuss the possibility that the foot and 
toenail problems preexisted the appellant's military service.  
However, in light of the evidence, it is reasonable to 
provide the appellant a VA examination to see if he does, in 
fact, have any current disorder that is related to his 
military service.

Furthermore, it is clear that relevant treatment records 
remain outstanding.  The RO has obtained the appellant's 
medical records from the VA Medical Center at Miami covering 
treatment until early 2000, but he has testified that he 
continues to receive regular treatment at that facility.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for 
additional VA medical records must be made since it appears 
the evidence is not currently complete.  

Accordingly, the appeal is REMANDED for the following:

1.  The RO should advise the appellant 
that he should submit copies of any 
evidence in his possession that would be 
relevant to his claim.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the appellant's medical 
records from the VA Medical Center in 
Miami for treatment for foot and toenail 
problems from 2000 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  After obtaining the above-referenced 
VA records, to the extent available, 
schedule the appellant for appropriate VA 
examination ( podiatry and/or skin).  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
the appellant currently has foot and 
toenail fungus (onychomycosis) that is at 
least as likely as not (i.e., at least a 
50 percent probability) related to 
disease or injury incurred during 
service.  Please see service medical 
records.  In rendering this opinion, 
please discuss the relationship, if any, 
between this condition and the 
appellant's preexisting skin disorder(s) 
(i.e., ichthyosis and atopic dermatitis), 
and please see the 2000 report by Susan 
Solman, DPM, discussing the history of 
the appellant's foot disorder(s).  Please 
review the VA records for treatment and 
hospitalization from 1947 to the present, 
including, for example, hospitalization 
records dated in January 1979 that 
provide a thorough history of the 
appellant's skin disorder(s).

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If such action does not resolve 
the claim, a supplemental statement of 
the case (SSOC) should be issued to the 
appellant and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


